
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [DA 10-38; MB Docket No. 09-219; RM-11581]
        FM TABLE OF ALLOTMENTS, BRACKETTVILLE, TX
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Audio Division seeks comments on a petition for rulemaking filed by RF Services, Inc., proposing the deletion of vacant Channel 234A at Brackettville, Texas. The proposed deletion of this vacant allotment accommodates the new FM station application, which requests the substitution of Channel 234C3 for Channel 235C3 at Rocksprings, Texas, reallotment of Channel 234C3 at Rocksprings, to Brackettville, Texas, modification of the new FM station authorization. See File No. BNPH-20091019AFF. The reference coordinates for vacant Channel 234A are 29-19-00 NL and 100-25-03 WL.
        
        
          DATES:
          Comments must be filed on or before March 8, 2010, and reply comments on or before March 23, 2010.
        
        
          ADDRESSES:
          Federal Communications Commission, 445 12th Street, SW, Washington, DC 20554. In addition to filing comments with the FCC interested parties should serve the petitioner, as follows: Greg Shaipro, Treasurer, RF Services, Inc., 7301 Ranch Road 620 North, Suite 155 Bldg. 279, Austin, Texas 78726.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Rolanda F. Smith, Media Bureau, (202) 418-2180.
        
      
      
        SUPPLEMENTARY INFORMATION:
        This is a summary of the Commission's Notice of Proposed Rule Making, MB Docket No. 09-219, adopted January 13, 2010, and released January 15, 2010. The full text of this Commission document is available for inspection and copying during normal business hours in the FCC Reference Information Center (Room CY-A257), 445 12th Street, SW., Washington, DC.
        The complete text of this decision may also be purchased from the Commission's copy contractor, Best Copy and Printing, Inc., 445 12th Street, SW, Room CY-B402, Washington, DC 20554, 800-378-3160 or via the company's website, http://www.bcpiweb.com.
        This document does not contain proposed information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden ”for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4).
        Provisions of the Regulatory Flexibility Act of 1980 does not apply to this proceeding.
        Pursuant to sections 1.415 and 1.419 of the Commission's rules, 47 CFR §§ 1.415, 1.419, interested parties may file comments and reply comments on or before the dates indicated on the first page of this document. Comment may be filed using: (1) the Commission's Electronic Comment Filing System (ECFS), (2) the Federal Government's eRulemaking Portal, or (3) by filing paper copies. See Electronic Filing of Documents in Rulemaking Proceedings, 63 FR 24121 (1988).

        Electronic Filers: Comments may be filed electronically using the Internet by accessing the ECFS: http://www.fcc.gov/cgb/ecfs/ or the Federal eRulemaking Portal: http://www.regulations.gov. For submitting comments, filers should follow the instructions provided on the website.
        For ECFS filer, if multiple docket or rulemaking numbers appear in the caption of this proceeding, filer must transmit one electronic copy of the comments for each docket or rulemaking number referenced in the caption. In completing the transmittal screen, filers should include their full name, U.S. Postal Service mailing address, and the applicable docket or rulemaking number. Parties may also submit an electronic comment by Internet e-mail. To get filing instructions, filers should send an e-mail to ecfs@fcc.gov, and include the following words in the body of the message, ”get form.” A sample form and directions will be sent in response.
        For Paper Filers: Parties who choose to file by paper must file an original and four copies of each filing. If more than one docket or rulemaking number appears in the caption of this proceeding, filers must submit two additional copies for each additional docket or rule making number.
        Filings can be sent by hand or messenger delivery, by commercial overnight courier, or by first-class or overnight U.S. Postal Service mail (although we continue to experience delays in receiving U.S. Postal Service mail). All filings must be addressed to the Commission's Secretary, Office of the Secretary, Federal Communications Commission.
        • The Commission's contractor will receive hand-delivered or messenger-delivered paper filings for the Commission's Secretary at 236 Massachusetts Avenue, NE, Suite 110, Washington, DC 20002. The filing hours at this location are 8:00 a.m. to 7:00 p.m. All hand deliveries must be held together with rubber bands or fasteners. Any envelope must be disposed of before entering the building. 
        • Commercial overnight mail (other than U.S. Postal Service Express Mail and Priority Mail) must be sent to 9300 East Hampton Drive, Capitol Heights, MD 20743. 
        • U.S. Postal Service first-class, Express, and Priority mail must be addressed to 445 12th Street, SW, Washington, DC 20554.
        People with Disabilities: To request materials in accessible formats for people with disabilities (Braille, large print, electronic files, audio format), send an e-mail to fcc504@fcc.gov or call the Consumer & Government Affairs Bureau at 202-418-0530 (voice) , 202-418-0432 (tty).
        
          List of Subjects in 47 CFR Part 73
          Radio, Radio broadcasting.
        
        
          For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows:
          
            PART 73 - RADIO BROADCAST SERVICES
          
        
        1. The authority citation for part 73 continues to read as follows:
         Authority: 47 U.S.C. 154, 303, 334, 336.
         § 73.202 [Amended]
        
        2. Section 73.202(b), the Table of FM Allotments under Texas, is amended by removing Brackettville, Channel 234A.
        
          Federal Communications Commission.
          John A. Karousos,
          Assistant Chief, Audio Division, Media Bureau.
        
      
      [FR Doc. 2010-1427 Filed 1-25-10; 8:45 am]
      BILLING CODE 6712-01-S
    
  